DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 29, the language as written renders the claim objectionable, because it is unclear whether the claim is dependent or independent. If the claim is a dependent claim, then it fails to further limit the parent claim, if the claim is independent, then the reference to "Claim 16,” renders it improper since the scope cannot be ascertained.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Genn et al. (US 2015/0265116 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Genn in view of Kapoor et al. (US 2008/0052846 A1).
Regarding Claim 16, Genn (Fig. 4) discloses a cleaner head comprising: an agitator (8) supported for rotation about a rotation axis; and a spool (3) that comprises a narrowed waist positioned axially between two radially enlarged portions, wherein an axial end of the agitator terminates in a rim positioned radially outward from and axially in line with the narrowed waist and is configured to allow hair wrapped around the agitator to travel axially along the agitator and slip off the rim onto the narrowed waist. Genn discloses a gap between the rim and the spool that is configured in a manner that will allow hair wrapped around the agitator (8) to slip off of the rim onto the narrowed waist. See Genn, Fig. 4.

    PNG
    media_image1.png
    348
    748
    media_image1.png
    Greyscale

To the extent that applicant may argue that Genn does not explicitly disclose wherein an axial end of the agitator is configured to allow hair wrapped around the agitator to travel axially along the agitator and slip off the rim onto the narrowed waist, Kapoor explicitly teaches wherein an axial end of the agitator (100) is configured to allow hair wrapped around the agitator to travel axially along the agitator and slip off the rim onto the waist of a spool (130). See Kapoor, Fig. 3 and Paragraph 0047.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner head of Genn to further be explicitly be configured to allow hair wrapped around the agitator to travel axially along the agitator and slip off the rim onto the narrow waist, as taught by Kapoor, for the purpose of collecting hair and not allowing filaments and collected hair from spilling over onto the bearings. 
Regarding Claim 17, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above, wherein the agitator (Genn, 8)  and spool 
Regarding Claim 18, Genn, or Genn as modified, discloses the cleaner head of Claim 17, as previously discussed above, wherein the agitator (Genn, 8) is positioned within a housing (Genn, 2) which has an aperture (Genn, 12) through which the agitator (Genn, 8) can be removed from the housing (Genn, 2), the aperture being selectively closable by an end cap (Genn, 3). See Genn, Fig. 2.
Regarding Claim 19, Genn, or Genn as modified, discloses the cleaner head of Claim 18, as previously discussed above, wherein the spool (Genn, 3) is provided on the end cap (Genn, 3). See Genn, Fig. 4.
Regarding Claim 20, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above, wherein the spool (Genn, 3) is part of an agitator support, the agitator support comprising a bearing (Genn, 13) positioned to rotatably support the agitator (Gen, 8). See Genn, Fig. 4.
Regarding Claim 21, Genn, or Genn as modified, discloses the cleaner head of Claim 20, as previously discussed above, wherein the bearing (Genn, 13) is positioned inside the narrowed waist (See Examiner Annotated Fig. 4 above), and engages a stub which projects from the agitator (Genn, 8). See Examiner Annotated Fig. 4 above.
Regarding Claim 22, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above.
Genn, or Genn as modified may not explicitly disclose wherein diameters of the radially enlarged portions are at least 50% larger than a diameter of the narrowed waist. However, it has been previously held that changes is shape, or size and proportions, 
Regarding Claim 23, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above.
Genn, or Genn as modified may not explicitly disclose wherein diameters of the radially enlarged portions are at least 60% larger than a diameter of the narrowed waist. However, it has been previously held that changes is shape, or size and proportions, absent new or unexpected results, does not establish patententability over the prior art.  See MPEP 2144.04.IV.A,B. In this case, the scaling of the or changing of the size and proportions of the enlarged portions in relation to the diameter of the waist is a matter of design choice, requiring routine experimentation, with the expected result being that the larger the spool ends are in relation to the narrow middle portion, the more hair that can be accumulated on the spool between the ends, thus increasing the amount of time 
Regarding Claim 24, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above, wherein at least 50% of an axial length of the narrowed waist is received within the agitator. See Genn, Fig. 4.
 Regarding Claim 25, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above, wherein the agitator is rotatable in a first rotational direction, and comprises a generally helical array of bristles which runs around the agitator towards the axial end in a second rotational direction that is opposite the first rotational direction. See Genn, Fig. 8.
Regarding Claim 26, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above, wherein the radially enlarged portions define opposing side walls which are planar or are tapered away from one another. See Genn, Fig. 4.
Regarding Claim 27
Regarding Claim 28, Genn, or Genn as modified, discloses the cleaner head of Claim 16, as previously discussed above. 
Genn, or Genn as modified, may not explicitly disclose wherein: the cleaner head has a second spool which comprises a narrowed waist positioned axially between two radially enlarged portions, and an opposite axial end of the agitator terminates in a rim positioned radially outward from and axially in line with the narrowed waist of the second spool.
However, duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B. In this case, the duplication of the first spool on the first end into a second spool on a second end of the agitator, represents a matter of design choice of duplication of parts, requiring only routine experimentation, with no new or unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the condition on one end of the agitator to the other end of the agitator to allow the accumulation of hair or threads on both ends of the agitator instead of just one end.
Regarding Claim 29, Genn, or Genn as modified, discloses a vacuum cleaner comprising the cleaner head of Claim 16 (as previously discussed above). See Genn, Fig. 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723